Citation Nr: 0308972	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to October 
4, 2000, and entitlement to an initial rating in excess of 50 
percent for PTSD, from October 4, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.  
He received awards and decorations including the Silver Star 
and the Combat Medical Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By rating decision in February 2000 the RO granted service 
connection for PTSD and assigned a 10 percent evaluation with 
an effective date of August 12, 1999.  A February 2001 rating 
decision increased the veteran's PTSD to 30 percent disabling 
from August 12, 1999, and 50 percent disabling from October 
4, 2000.  A review of the claims file reveals that there has 
been no clearly expressed intent to limit the appeal on this 
issue to entitlement to a specified disability rating, and 
the RO and the Board are required to consider entitlement to 
all available ratings for PTSD.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  Accordingly, the initial rating for the veteran's 
PTSD remains in appellate status.


FINDING OF FACT

Bilateral hearing loss, tinnitus, and a cervical spine 
disability have been shown to be causally related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.  A cervical spine disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time (on the 
service connection issues) without reviewing the 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1154(b) state that in the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

I.  Bilateral Hearing Loss And Tinnitus

An October 2000 VA audiological examination reflects that the 
veteran suffers from bilateral sensorineural hearing loss.  
The October 2000 VA clinical audiologist stated that it was 
possible that a portion of the veteran's hearing loss and 
tinnitus could have been caused by noise exposure suffered 
during service.

While the veteran's service separation examination reveals 
evidence of only limited hearing loss during service, the 
Board notes that the VA clinical audiologist's opinion (when 
read in the light most favorable to the veteran) indicated 
that the veteran's hearing loss and tinnitus were related (at 
least to some extent) to military noise exposure.

The October 2000 VA clinical audiologist has evidently found 
that the veteran's credibility as an informant for purposes 
of his noise exposure history was considered good.  As such, 
it appears to the Board that the October 2000 VA clinical 
audiologist's opinion was not based solely on history 
provided by the veteran, but was made in the context of the 
clinical audiologist's medical knowledge.  As such, the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is warranted.

II.   Cervical Spine

The veteran contends that he suffers from a left shoulder, 
left knee, and cervical spine disability as a result of 
"combat during fire fights while in the jungle."  He stated 
that it was "during fire fights that I would have to dive 
for cover and with a 50 pound medical pack on my shoulder I 
suffered severe injuries to the shoulder, knee, and cervical 
spine while diving for cover while we were being fired 
upon."

A December 2000 VA medical record indicates that the veteran 
had significant degenerative changes in his cervical spine.  
In that record, a VA physician stated that the veteran's 
cervical spine disability "may certainly be related to 
repeated trauma to his neck while on active duty."

The Board finds that service connection for a  cervical spine 
disability is warranted.  A VA physician has directly linked 
the veteran's current cervical spine disability to service.  
It is quite apparent that clear and convincing evidence 
rebutting service connection is absent.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a cervical 
spine injury is granted.


REMAND

As a preliminary matter, the Board is required to address the 
Veteran's Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA provides that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that in an April 2001 statement the 
veteran referenced VA treatment records that have not been 
associated with the claims file.  An attempt to obtain the 
records should be made.  Further, the veteran was last 
examined for PTSD in April 2000.  The veteran has essentially 
indicated (in his January 2001 substantive appeal, among 
other places) that his PTSD has worsened since the April 2000 
examination, and the Board finds that he should be afforded 
another PTSD examination.  See VAOPGCPREC 11-95 (April 7, 
1995).   Also, it is necessary to determine to the extent 
possible the presence of current left knee and left shoulder 
disability.  In view of the above, the Board finds that 
further development is necessary.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain all the 
veteran's psychiatric records from the 
Orlando, Florida, VA Medical Center dated 
from February 2001 to the present.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of any left knee and left 
shoulder disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The RO should undertake any 
additional development contemplated by 
the VCAA.  When the development requested 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought on appeal are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



